NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         FEB 03 2016

                                                                        MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




THOMAS WILLIAM O’CONNELL,                         No. 14-16150

               Plaintiff - Appellant,             D.C. No. 2:12-cv-02681-GMS

 v.
                                                  MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                            Submitted February 1, 2016 **

Before:        LEAVY, GRABER, and OWENS, Circuit Judges.

      Thomas O’Connell appeals the district court’s order denying his motion for

attorneys fees under the Equal Access to Justice Act (“EAJA”) following the

district court’s decision vacating the agency’s denial of his application under Titles


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
II and XVI of the Social Security Act and remanding for further proceedings. We

have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion,

Tobeler v. Colvin, 749 F.3d 830, 832 (9th Cir. 2014), and we vacate and remand.

      We are unable to review the district court’s order denying EAJA fees

because the district court did not provide an explanation for its decision that the

government’s position was substantially justified. See Meier v. Colvin, 727 F.3d
867, 869-70 (9th Cir. 2013); cf. Padgett v. Loventhal, 706 F.3d 1205, 1208 (9th

Cir. 2013) (“Without an adequate explanation by the district court, an appellate

court is unable to determine if the district court abused its discretion.”).

Accordingly, we vacate and remand the district court’s order denying EAJA fees.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                            2